Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2020
Applicant's election with traverse of Invention I, claims 1-10 in the reply filed on 10/23/2020 is acknowledged.  The traversal is on the ground(s) that it is believed that to do a complete examination of Claims 11-16, a search of the method of claim 1-10 would also be required.  This is not found persuasive because the perovskite solar cell of invention II can be made without positioning a first mask over the plurality of transparent conductive films, and Invention I and II are classified in different class/subclasses, and the prior art applicable for invention I is not applicable for invention II. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
	Regarding Claim 7, the limitation of “the transparent substrate that is formed the plurality of transparent conductive films” appears there should be a word between “formed” and “the plurality” 
	Regarding Claim 8, the limitation of “that is formed the plurality of hold transport films” appears is should be written “that is formed by the plurality of hole transport films” or language similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “the plurality of active layers”, “the plurality of electron transport films”, and “the plurality of hole transport films” lacks antecedent basis.
	Regarding Claim 5, the chemical formula is unclear, there is no value listed for “C” in the chemical formula.
	Regarding Claim 9, the limitation of “the respective active layer” and “the respective hole transport films” lacks antecedent basis
	Regarding Claim 10, the limitation of “a plurality of perovskite solar cell units is therefore fabricated after the steps 1-9 are completed” is unclear as claim 1 only has five steps. Furthermore, the limitation of “the steps lacks antecedent basis.
	Claims 2-4, and 6-8 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No. 2017/0194102) in view of Tsuda (US Pub No. 2013/0098424), Kawashima (Science and Technology of Advanced Materials, 2017 VOL. 18, No. 1, 307–315), Lei (npj, Quantum Materials (2017) 10), Yamauchi (Scientific Reports volume 5, Article number: 14385 (2015)), Snaith (US Pub No. 2018/0315870), Su (US Pub No. 2016/0079552), and Ami (US Pub No. 2003/0136331)
	Regarding Claim 1, Huang et al. teaches a method for manufacturing perovskite solar cell module [Fig. 1, 0030-0033], comprising following steps:
(1)    providing a transparent conductive substrate [11 and 121, Fig. 1, 0031] that comprises a transparent substrate [11, Fig. 2, 0031] and a transparent conductive layer [122, Fig. 1, 0031] formed on the transparent substrate [11, Fig. 2, 0031];
	Forming a hole transport layer [122, Fig. 1, 0030, nickel oxide, 0026] on the transparent substrate [11, Fig. 2, 0031], 
	Forming a perovskite layer [123, Fig. 1, 0031] on the hole transport layer [122, Fig. 1, 0030]
	Forming a electron transport layer [124, Fig. 1, 0031] on the perovskite layer [123, Fig. 1, 0031]

	Huang et al. is silent on step 2.
	Tsuda et al. teaches the formation of a thin film where a transparent conductive layer 12 is formed on a substrate 11 [0023], the transparent conductive layer 12 is formed by a laser beam [0035].
	Since Huang et al. teaches a transparent conductive layer 122 which is separated similar to transparent conductive layer 12 of Tsuda et al., it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the laser scribing technique of Tsuda et al. to form the transparent conductive layer 122 of Huang et al. as it is merely the selection of a conventional laser scribing method in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, the limitation of “(2) scribing the transparent conductive layer by using a laser beam, thereby forming a plurality of scribe lines on the transparent conductive layer, such that the transparent conductive layer is divided into a plurality of transparent conductive films by the plurality of scribe lines;” is met.
	Modified Huang et al. is silent on step 3, 4, 5, and 6
	Kawashima et al. teaches a combinatorial technique with a MBE system which utilizes a movable shadow mask to form a perovskite layer from two in situ targets [Abstract]. The system of Kawashima et al. can provide additional beakers on the rotatable target stage [page 309, top left of page].
	Since modified Huang et al. teaches the formation of a perovskite solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the conventional 
	Lei et al. teaches the formation of a TiO2 layer though the use of a TiO2 source on a target stage [page 2, top of the page].
	Since modified Huang et al. teaches the use of a MBE system which utilizes a movable shadow mask to form a perovskite layer with additional targets [page 309, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the TiO2 targets of Lei in the system of modified Huang et al. to form a TiO2 electron transport layer in Huang et al. as is merely the selection of a conventional method in forming an electron transport layer in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Yamauchi et al. teaches the formation of a NiO layer though the use of a laser deposition method, where the target form the NiO layer [page 8, methods section, bottom of page]
 	Since modified Huang et al. teaches the use of a MBE system which utilizes a movable shadow mask to form a perovskite layer with additional targets [page 309, top left of page] and the cell has a NiO hole transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the NiO target of Yamauchi et al. in forming the NiO hole transport layer of modified Huang et al. as it merely the selection of a conventional method in forming an electron transport layer in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Snaith et al. teaches a method in the formation of an electrical connection layer (i.e. Al, Ag or gold, 0259]) through the use of a shadow mask [0652].
	Since modified Huang et al. teaches an electrical connection layer made of aluminum, silver, or gold [0028], it would have been obvious to one of ordinary skill in the art before the filing of the 
	Su et al. teaches the formation of a hole transport layer with a thickness of 50 to 500 nm [0014] overlapping the claimed 5 nm to 60 nm range.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since modified Huang et al. teaches the formation of a hole transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the hole transport layer of modified Huang et al. with the thickness shown by Su et al. as it is merely the selection of a convention hole transport layer thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Ami et al. teaches the formation of a thin film by molecular beam epitaxy [Abstract], under vacuum [0016], at temperatures of about 100 degrees Celsius [0018] and an oxygen flow rate of 0.02 to 0.15 sccm [Fig. 1] overlapping the claimed 0.1 sccm to 5 sccm.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the temperature and oxygen flow rate during the formation of the perovskite solar cell layer, with said construction cost and operating efficiency both changing as the parameters of temperature and oxygen flow rate are changed, the precise temperature and oxygen flow rate would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “the vacuum coating apparatus is modulated to be in a range between 70°C and 150°C” and “an oxygen feeding into the vacuum coating apparatus is modulated to be in a range between 0.1 sccm and 5 sccm” cannot be 
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the width ratio of the transparent conductive films and active layers, with said construction cost and operating efficiency both changing as the width ratio is changed, the precise width ratio would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a layer width of each of the plurality of active layers and a layer width of each of the plurality of transparent conductive films having a width ratio that is in a range between 0.75 and 9” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the width ratio of the active layer and transparent conductive film in the apparatus of modified Huang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 2, within the combination above, modified Huang et al. teaches wherein the transparent conductive layer is made of a transparent conductive material that is selected from the group consisting of ITO [0025]
Regarding Claim 3, within the combination above, modified Huang et al. teaches wherein the hole transport film is made of an oxide that is selected from the group consisting of NiO [0026]
	Regarding Claim 4, within the combination above, modified Huang et al. teaches wherein a manufacturing material of the electron transport film is selected from the group consisting of fullerene (C60), fullerene derivative (PCBM), Ti02, and ZnO [0026]
	Regarding Claim 5, within the combination above, modified Huang et al. teaches wherein the active layer has a chemical formula of claim 5, wherein x is an integer in a range between 0 and 1, y being an integer in a range between 0 and 3, A and B being both an positive ion that is selected from the group consisting of Cs+, CH3NH3+ and H2N=CHNH2+, and D and E being both an negative ion that is selected from the group consisting of Cl', Br' and I' [0013]
	Regarding Claim 6, within the combination above, modified Huang et al. teaches wherein a manufacturing material of the electrical connection layer [14, Fig. 1, 0033] is selected from the group consisting of Al [0028]
	Regarding Claim 10, within the combination above, modified Huang et al. teaches wherein a perovskite solar cell module comprising a plurality of perovskite solar cell units is therefore fabricated after the steps 1-9 are completed [See rejection of claim 1]
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Huang (US Pub No. 2017/0194102) in view of Tsuda (US Pub No. 2013/0098424), Kawashima (Science and Technology of Advanced Materials, 2017 VOL. 18, No. 1, 307–315), Lei (npj, Quantum Materials (2017) 10), Yamauchi (Scientific Reports volume 5, Article number: 14385 (2015)), Snaith (US Pub No. 2018/0315870), Su (US Pub No. 2016/0079552), and Ami (US Pub No. 2003/0136331) are the closest prior art.
Modified Huang et al. teaches the limitation of claims 1-6 and 10, but does not teach the limitation of claims 7-9. These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of claim 7-9.
	Therefore, claims 1-6 are allowable once rejections of claim 7-9 are rewritten in independent form including all of the limitations of the base claim and any intervening claims in conjunction with the rejections under 35 USC 112 and claim objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726